DETAILED ACTION
1.    	This action is responsive to communication filed on 16 February 2021, with acknowledgement of an original application filed on 01 June 2018.

2.    	Claims 1-4, 6-7, 9, 11, 13, 15, 17-18, 21-28, 32, 41-42 and 51-52 are currently pending. Claims 1, and 51 are in independent forms. Claims 1, 4, 6-7, 11, 13, 15, 17-18, 21-29, 32, 37, 39-42, and 51-52 has been amended. Claims 5, 8, 10, 12, 14, 16, 19-20, 30-31, 33, 35-36, and 43-50 has been cancelled.

Response to Arguments
3.    	Applicant's arguments filed on 16 February 2021 have been fully considered however they are moot due to new grounds of rejection below initiated by applicant's amendment.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-4, 6-7, 9, 11, 13, 15, 17-18, 21-28, 32, 41-42, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Badstieber et al. US Patent Application Publication No. 2015/0067881 (hereinafter Badstieber) in view of Rhoads et al. US Patent Application Publication No. 2003/0231785 (hereinafter Rhoads).
Regarding claim 1, Badstieber discloses a computer-implemented process of altering original data in a dataset, comprising the steps of 
(see Badstieber par. 0052, it is also possible to use relatively simple mapping rules for ascertaining the anonymized values, which alter particular positions in the original value on the basis of a regular pattern); and 
Badstieber does not explicitly discloses (b) including a digital watermark in the anonymised data to generate a watermarked data release the digital watermark being taken from a source that is extrinsic to the dataset; (c) providing the watermarked data release; and in which the digital watermark is selected from the group: a number, a random number, a random decimal number, an e-mail address, a unique ID associated with a person, a unique text string, or any data string mapped or related to the foregoing.  
However, in analogues art, Rhoads discloses (b) including a digital watermark in the anonymised data to generate a watermarked data release the digital watermark being taken from a source that is extrinsic to the dataset (see Rhoads par. 0405, Another way of providing content with intelligence is to use the watermark to provide Java or ActiveX code. The code can be embedded in the content, or can be stored remotely and linked to the content. When the watermarked object is activated, the code can be executed (either automatically, or at the option of the user). The code can also prevent accessing the underlying content until permission is received. An example is a digital movie that, when double-clicked, automatically executes a watermark-embedded Java applet which links through a browser to the movie's distributor. The user is then prompted to input a credit card number. After the number has been verified and a charge made, the applet releases the content of the file to the computer's viewer for viewing of the movie); providing the watermarked data release (see Rhoads par. 0410, a watermark encoder in the software tool used to access (e.g. decrypt) the content. Such an encoder can embed watermark data in the content as it is released from the secure container, before it is provided to the user); and in which the digital watermark is selected from the group: a number, a random number, a (see Rhoads par. 0410, The embedded data can include a UID, as described above. This UID can be assigned by the distributor prior to disseminating the container. Alternatively, the UID can be a data string not known or created until access rights have been granted. In addition to the UID, the watermark can include other data not known to the distributor, e.g. information specific to the time(s) and manner(s) of accessing the content).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Rhoads into the system of Badstieber to provide an encoder to embed watermark data in the content as it is released from the secure container, before it is provided to the user (see Rhoads par. 0410).

Regarding claim 2, Badstieber in view of Rhoads discloses the process of Claim 1, 
Badstieber further discloses in which the step of anonymising the original data incurs information loss, and the further step of including the digital watermark does not add significant further information loss (see Badstieber par. 0051).

Regarding claim 3, Badstieber in view of Rhoads discloses the process of Claim 1, 
Badstieber further discloses in which the digital watermark operates on a probabilistic basis (see Badstieber par. 0003-0004).

Regarding claim 4, Badstieber in view of Rhoads discloses the process of Claim 1, 
Badstieber further discloses in which the watermark is included in original raw data that has been anonymised, as opposed to metadata or redundant data, and the original raw data is data such as (see Badstieber par. 0031).

Regarding claim 6, Badstieber in view of Rhoads discloses the process of Claim 1,
Badstieber further discloses in which anonymising the data is achieved using one or more techniques that perturb the original data, such as tokenization, and/or generalization and/or data blurring and/or insertion of synthetic records; and/or reordering records or data fields within the dataset (see Badstieber par. 0046).

Regarding claim 7, Badstieber in view of Rhoads discloses the process of Claim 6, 
Rhoads further discloses in which the technique that perturbs the original data is tokenization and the watermarking is incorporated by extending this tokenisation to generate or select replacement values according to a key or containing a hidden pattern; a function of other fields in the same record: or to use some unique token values in each data release which only ever appear in that release and so uniquely identify it (see Rhoads par. 0397).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Rhoads into the system of Badstieber to provide an encoder to embed watermark data in the content as it is released from the secure container, before it is provided to the user (see Rhoads par. 0410).

Regarding claim 9, Badstieber in view of Rhoads discloses the process of Claim 6, 
Rhoads further discloses in which the technique that perturbs the original data is generalization, and the watermarking is incorporated through the choice of how to generate the replacement for a raw value; or the distribution of the populations of the unique groups: or the choices of group boundaries: or (see Rhoads par. 0017, 0083, 0121).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Rhoads into the system of Badstieber to provide an encoder to embed watermark data in the content as it is released from the secure container, before it is provided to the user (see Rhoads par. 0410).

Regarding claim 11, Badstieber in view of Rhoads discloses the process of Claim 6, 
Badstieber further discloses in which the technique that perturbs the original data is data blurring, and the watermarking is incorporated by perturbing the data in such a way as to include a pattern within the perturbed values, or to generate the offset values according to an algorithm or secret key (see Badstieber pars. 0051-0052).

Regarding claim 13, Badstieber in view of Rhoads discloses the process of Claim 6, 
Rhoads further discloses in which the technique that perturbs the original data is insertion of synthetic records, and watermarking is incorporated by generating the data in these synthetic records according to a pattern or digital key (see Rhoads par. 0231).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Rhoads into the system of Badstieber to provide an encoder to embed watermark data in the content as it is released from the secure container, before it is provided to the user (see Rhoads par. 0410).

Regarding claim 15, Badstieber in view of Rhoads discloses the process of Claim 6, 
(see Rhoads par. 0092).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Rhoads into the system of Badstieber to provide an encoder to embed watermark data in the content as it is released from the secure container, before it is provided to the user (see Rhoads par. 0410).

Regarding claim 17, Badstieber in view of Rhoads discloses the process of Claim 6, 
Badstieber further discloses in which the technique that perturbs the original data is reordering records or data fields within the dataset (see Badstieber par. 0030).

Regarding claim 18, Badstieber in view of Rhoads discloses the process of Claim 1, 
Rhoads further discloses in which the watermark to be encoded into the anonymised data is a number or other ID (collectively a ‘number’) which is stored in a watermark registry or is a number that is related or mapped to another number which is stored in the watermark registry, and in which the number stored in the watermark registry is: a random number; a random decimal number: a non-random number; an e-mail address: a unique ID associated with a person: a unique text string: or any data string mapped or related to the foregoing (see Rhoads pars. 0405, 0410).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Rhoads into the system of Badstieber to provide an encoder to embed watermark data in the content as it is released from the secure container, before it is provided to the user (see Rhoads par. 0410).

Regarding claim 21, Badstieber in view of Rhoads discloses the process of Claim 18, 
Badstieber further discloses in which the length of the number is determined by the number and size of the file’s available watermark carrier, in which a watermark carrier is the application of one or more of the following perturbation techniques: tokenization: generalization: data blurring: insertion of synthetic records: reordering records or data fields within the dataset (see Badstieber par. 0046).

Regarding claim 22, Badstieber in view of Rhoads discloses the process of Claim 18, 
Rhoads further discloses in which each watermark carrier uses its assigned digits as the probability of performing some mutation to each value it processes (see Rhoads par. 0097).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Rhoads into the system of Badstieber to provide an encoder to embed watermark data in the content as it is released from the secure container, before it is provided to the user (see Rhoads par. 0410).

Regarding claim 23, Badstieber in view of Rhoads discloses the process of Claim 18, 
Rhoads further discloses in which reprocessing of the resultant output file and observing how often the mutation occurs allows deduction of the probability with which it was applied, and hence enables reconstruction of the watermark (see Rhoads par. 0115).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Rhoads into the system of Badstieber to provide an encoder to embed watermark data in the content as it is released from the secure container, before it is provided to the user (see Rhoads par. 0410).

Regarding claim 24, Badstieber in view of Rhoads discloses the process of Claim 18, 
Badstieber further discloses in which an audit trail of who authorized data access to which user, and for what purpose is encoded within the watermark or stored in the registry, with the key to that record encoded within the watermark (see Badstieber pars. 0039-0040).

Regarding claim 25, Badstieber in view of Rhoads discloses the process of Claim 18, 
Badstieber further discloses in which, for each watermarked data release, the registry also stores details including one or more of: the source data location, schema and description, the policy and techniques applied to create the anonymised copy, the level of sensitivity of the source and anonymised data, the name and contact details user or group of users approved to use the anonymised data, the name and contact details of the approver, and the purpose and duration for which the data is to be used (see Badstieber par. 0004).

Regarding claim 26, Badstieber in view of Rhoads discloses the process of Claim 1, 
Badstieber further discloses in which the watermark is encoded into each at the row level of a file, so that the removal or modification or addition of individual rows in the output has negligible effect on the ability to reconstruct the watermark (see Badstieber par. 0031).

Regarding claim 27, Badstieber in view of Rhoads discloses the process of Claim 1, 
Badstieber further discloses in which mutations are applied to each cell or row of a file individually, without any knowledge of what mutations will be applied to other rows, to allow the watermark to be applied to the data in a distributed, streaming fashion (see Badstieber pars. 0031-0033).

Regarding claim 28, Badstieber in view of Rhoads discloses the process of Claim 1, 
Rhoads further discloses in which the watermark is encoded by altering the frequency distribution of bits or digits in the anonymised data (see Rhoads par. 0023).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Rhoads into the system of Badstieber to provide an encoder to embed watermark data in the content as it is released from the secure container, before it is provided to the user (see Rhoads par. 0410).

Regarding claim 32, Badstieber in view of Rhoads discloses the process of Claim 1, 
Badstieber further discloses in which, where the watermark requires row addition, then N watermark digits define a slice of the hash space and synthetic data is then generated that hashes to a number within this range and in which the digits can be reconstructed from the output file by hashing each row and building up a histogram of hash frequency so that a bin that is overrepresented in this histogram reveals the digits for this watermark carrier (see Badstieber pars. 0051, 0056).

Regarding claim 41, Badstieber in view of Rhoads discloses the process of Claim 1, 
Badstieber further discloses in which there is no requirement to exactly reconstitute the watermark but merely to be able to perform a fuzzy match of a calculated value to the distinct possibilities recorded in a watermark registry that stores watermarks (see Badstieber par. 0031-0032).

Regarding claim 42, Badstieber in view of Rhoads discloses the process of Claim 1, 
Rhoads further discloses in which at least some of original data defines private medical or health data; or private banking or Financial data; or private communications data: or human resources or payroll data; or retail or e-commerce data: government records, including records relating to one or more of: taxation: health insurance: mortgages; pensions; benefits: education; health (see Rhoads par. 0435).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Rhoads into the system of Badstieber to provide an encoder to embed watermark data in the content as it is released from the secure container, before it is provided to the user (see Rhoads par. 0410).

Regarding claim 51, Badstieber discloses a computing apparatus adapted to alter original data in a dataset, the apparatus being configured to:
(a)    anonymise the original data by using a non-hashing algorithm (see Badstieber par. 0052, it is also possible to use relatively simple mapping rules for ascertaining the anonymized values, which alter particular positions in the original value on the basis of a regular pattern); 
Badstieber does not explicitly discloses (b) include a digital watermark in the anonymized data to generate a watermarked data release, the digital watermark being taken from a source that is extrinsic to the dataset; (c) providing the watermarked data release; and in which the digital watermark is selected from the group: a number, a random number, a random decimal number, an e-mail address, a unique ID associated with a person, a unique text string, or any data string mapped or related to the foregoing.  
However, in analogues art, Rhoads discloses (b) include a digital watermark in the anonymized data to generate a watermarked data release, the digital watermark being taken from a source that is extrinsic to the dataset (see Rhoads par. 0405, Another way of providing content with intelligence is to use the watermark to provide Java or ActiveX code. The code can be embedded in the content, or can be stored remotely and linked to the content. When the watermarked object is activated, the code can be executed (either automatically, or at the option of the user). The code can also prevent accessing the underlying content until permission is received. An example is a digital movie that, when double-clicked, automatically executes a watermark-embedded Java applet which links through a browser to the movie's distributor. The user is then prompted to input a credit card number. After the number has been verified and a charge made, the applet releases the content of the file to the computer's viewer for viewing of the movie); provide the watermarked data release (see Rhoads par. 0410, a watermark encoder in the software tool used to access (e.g. decrypt) the content. Such an encoder can embed watermark data in the content as it is released from the secure container, before it is provided to the user); and in which the digital watermark is selected from the group: a number, a random number, a random decimal number, an e-mail address, a unique ID associated with a person, a unique text string, or any data string mapped or related to the foregoing (see Rhoads par. 0410, The embedded data can include a UID, as described above. This UID can be assigned by the distributor prior to disseminating the container. Alternatively, the UID can be a data string not known or created until access rights have been granted. In addition to the UID, the watermark can include other data not known to the distributor, e.g. information specific to the time(s) and manner(s) of accessing the content).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Rhoads into the system of Badstieber to provide an encoder to embed watermark data in the content as it is released from the secure container, before it is provided to the user (see Rhoads par. 0410).

Claim Objections
6.	Claims 29, 34, 37, 38-40, and 52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim
and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635.  The examiner can normally be reached on M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL AMBAYE/Examiner, Art Unit 2433                 

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433